                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


MARY E. CANNING,                       )          Case No. 4:18-cv-03023
                                       )
       Plaintiff,                      )
                                       )
       v.                              )
                                       )
CREIGHTON UNIVERSITY,                  )
                                       )
       Defendant.                      )



______________________________________________________________________________

      DEFENDANT CREIGHTON UNIVERSITY'S INDEX OF EVIDENCE
                               IN SUPPORT OF
                    MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________


      Defendant Creighton University (“Defendant” or “Creighton”) submits this

Index of Evidence in support of its Motion for Summary Judgment (Filing No.

45). Attached to this Index are true and correct copies of the following exhibits:

      1.     Excerpts from the deposition of Plaintiff Mary E. Canning, M.D.

(“Plaintiff” or “Dr. Canning”), including the following exhibits:

                    x   Deposition Exhibit 1;

                    x   Deposition Exhibit 3;

                    x   Deposition Exhibit 5;

                    x   Deposition Exhibit 7;

                    x   Deposition Exhibit 10;
                 x   Deposition Exhibit 11;

                 x   Deposition Exhibit 12;

                 x   Deposition Exhibit 13;

                 x   Deposition Exhibit 14;

                 x   Deposition Exhibit 16;

                 x   Deposition Exhibit 17;

                 x   Deposition Exhibit 18; and

                 x   Deposition Exhibit 19.

      2.    Declaration of Erica Cichowski, M.D., including the following

exhibits:

                 x   Exhibit A (Dr. Cichowski’s notes from the February 12,

                     2016 meeting with Dr. Canning);

                 x   Exhibit B (Dr. Cichowski’s notes from the February 18,

                     2016 meeting with Dr. Canning); and

                 x   Exhibit C (Dr. Cichowski e-mail to Dr. Porter, dated

                     December 30, 2016).




                                      2
         Date: October 29, 2018

                                       CREIGHTON UNIVERSITY, Defendant

                                       By:     /s/ Henry L. Wiedrich
                                             David R. Buntain (#10506)
                                             Henry L. Wiedrich (#23696)
                                             CLINE WILLIAMS WRIGHT
                                                JOHNSON & OLDFATHER, L.L.P.
                                             Sterling Ridge
                                             12910 Pierce Street, Suite 200
                                             Omaha, NE 68144
                                             (402) 397-1700
                                             (402) 397-1806 (facsimile)
                                             dbuntain@clinewilliams.com
                                             hwiedrich@clinewilliams.com




                              CERTIFICATE OF SERVICE


      I hereby certify that on October 29, 2018, I electronically filed the foregoing
with the Clerk of the United States District Court for the District of Nebraska
and the same was electronically transmitted to Plaintiffs’ attorney of record,
James C. Zalewski, at jzalewski@ozwlaw.com by CM/ECF.

                                               /s/ Henry L. Wiedrich


4849-4583-7945, v. 1




                                         3
